Hill, C. J., (dissenting.) The second instruction given at the instance of appellee and the fourth instruction at instance of appellant presented fully and correctly the law governing the question at issue. Evidence of sales in Pocahontas should not have ° been admitted, for the Memphis maidcet was where the cotton was to be sold; but the appellant did not object to this evidence, and after trial and verdict can not assign error for something he acquiesced in at the trial. Evidence of the sales in Memphis was proper, as tending to prove the allegation of want of due diligence in selling the cotton of appellee for less than the market price. The second instruction requested by appellant was properly refused, for it singles out the evidence of sales under the market and says their evidence would be no defense. These sales were not admissible of themselves as constituting a defense, but merely as circumstances tending to prove that the market price of cotton in Memphis was better than received by appellants, at the same time. Plence it would have been improper to have singled out these facts and minimized their importance as evidence by saying that they did not constitute a defense. The 5th refused instruction contains the same error, and should not have been given. There was evidence to sustain the verdict, and in xny opinion the judgment should be affirmed.